                                                                                                      FILED
                                                                                             2019 Aug-19 PM 02:40
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                             MIDDLE DIVISION

DECEMBREA LABRON                                )
RUTLEDGE,                                       )
                                                )
       Plaintiff,                               )
                                                )    Case No. 4:18-cv-01878-JEO
v.                                              )
                                                )
NANCY BERRYHILL, Acting                         )
Commissioner of Social Security,                )
                                                )
       Defendant.                               )

                              MEMORANDUM OPINION

       Plaintiff Decembrea Labron Rutledge brings this action pursuant to 42

U.S.C. § 405(g), seeking review of the final decision of the Acting Commissioner

of Social Security (“Commissioner”) denying her Supplemental Social Security

(“SSI”) and Disability Insurance Benefits (“DIB”). (Doc. 1). 1 The case has been

assigned to the undersigned United States Magistrate Judge pursuant to this court’s

general order of reference. The parties have consented to the jurisdiction of this

court for disposition of the matter. See 28 U.S.C. § 636(c), FED. R. CIV. P. 73(a).

(Doc. 10). Upon review of the record and the relevant law, the undersigned finds

that the Commissioner’s decision is due to be remanded.


1
  References herein to “Doc(s). __” are to the document numbers assigned by the Clerk of the
Court to the pleadings, motions, and other materials in the court file, as reflected on the docket
sheet in the court’s Case Management/Electronic Case Files (CM/ECF) system.
I. PROCEDURAL HISTORY

       Plaintiff filed her applications for DIB and SSI on July 13, 2015, and July

30, 2015, respectively, alleging disability beginning July 13, 2015. (R. 15, 160-

72).2 After her applications were denied initially, (R. 90-96), Plaintiff requested a

hearing before an administrative law judge (“ALJ”). (R. 99-100). After the video

hearing, the ALJ issued a decision on December 11, 2017, finding Plaintiff not

disabled.   (R. 15-27).     Plaintiff then filed a request for review of the ALJ’s

decision, and the Appeals Council (“AC”) denied Plaintiff’s request for review.

(Id. at 1-6). The matter is properly before this court.

II. FACTS

       Plaintiff was born on March 9, 1982, and was thirty-three years old at the

time she filed her applications. (R. 25, 160, 167). She has a seventh grade

education. (R. 25, 38). In her applications, she alleges that she became disabled as

of July 13, 2015, as a result of asthma, breathing problems, and costochondritis.3


2
  References herein to “R. __” are to the administrative record found at documents 7-1 through
7-17 in the court’s record. The page number references are to the page numbers in the lower
right-hand corner of each page in the record.
3
  Costochondritis is an inflammation of the cartilage that connects a rib to the breastbone.
Treatment focuses on easing pain while waiting for the condition to improve on its own, which
can take several weeks or longer. See Mayo Clinic Website,
https://www.mayoclinic.org/diseases-conditions/costochondritis/symptoms-causes/syc-20371175
(last visited August 8, 2019).
                                              2
(R. 160, 167, 255).     Sometime after filing her applications, she also alleged

disability on account of bipolar disorder, anxiety disorder, and posttraumatic stress

disorder (“PTSD”). (R. 19, 37).

      Following Plaintiff’s administrative hearing, the ALJ found that Plaintiff had

not engaged in substantial gainful activity since the onset date of July 13, 2015.

(R. 18). The ALJ further found that Plaintiff had the medically determinable

severe impairments of asthma, anxiety disorder, PTSD and bipolar disorder. (Id.).

She also found that Plaintiff did not have an impairment or combination of

impairments that met or equaled the severity of a listed impairment. (Id. at 18-22).

The ALJ then found that Plaintiff had the residual functional capacity (“RFC”) to

perform light work with the following limitations:

      [S]he can occasionally climb ramps and stairs, stoop and crouch; she
      should never climb ladders, ropes or scaffolds, kneel or crawl; she can
      have only occasional exposure to extreme heat and cold, humidity at
      atmospheric conditions (dust, odors, fumes, pulmonary irritants). She
      should have no exposure to hazards such an unprotected heights and
      dangerous machinery. She would be capable of performing simple,
      routine tasks in an environment where there are only occasional
      workplace changes and where contact with supervisors, co-workers or
      the general public is occasional.

(R. 22). Based on this RFC and the testimony from the vocational expert, the ALJ

found that Plaintiff could not return to her past relevant work as a chicken

eviscerator. (R. 25). Given her age, education and RFC, however, the ALJ found

                                         3
that she could perform other jobs existing in significant numbers in the national

economy. (R. 25-26). Therefore, the ALJ found Plaintiff was not disabled from

July 13, 2015, through the date of the decision. (Id. at 26).

III. STANDARD OF REVIEW

      The court’s review of the Commissioner’s decision is narrowly

circumscribed.     The function of the court is to determine whether the

Commissioner’s decision is supported by substantial evidence and whether proper

legal standards were applied. Richardson v. Perales, 402 U.S. 389, 390, 91 S. Ct.

1420, 1422 (1971); Mitchell v. Comm’r Soc. Sec., 771 F.3d 780, 782 (11th Cir.

2015); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). The court must

“scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.” Bloodsworth v. Heckler, 703 F.2d 1233,

1239 (11th Cir. 1983).      Substantial evidence is “such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id. It is

“more than a scintilla, but less than a preponderance.” Id.

      The court must uphold factual findings that are supported by substantial

evidence. However, it reviews the ALJ’s legal conclusions de novo because no

presumption of validity attaches to the ALJ’s determination of the proper legal

standards to be applied. Davis v. Shalala, 985 F.2d 528, 531 (11th Cir. 1993). If

                                          4
the court finds an error in the ALJ’s application of the law, or if the ALJ fails to

provide the court with sufficient reasoning for determining that the proper legal

analysis has been conducted, it must reverse the ALJ’s decision. See Cornelius v.

Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991). The court must affirm the

ALJ’s decision if substantial evidence supports it, even if other evidence

preponderates against the Commissioner’s findings. See Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (quoting Martin v. Sullivan, 894

F.2d 1520, 1529 (11th Cir.1990)).

IV. STATUTORY AND REGULATORY FRAMEWORK

      To qualify for benefits a claimant must show the inability to engage in “any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. § 1382c(a)(3)(A). A physical or mental impairment is “an impairment that

results from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic

techniques.” 42 U.S.C. § 1382c(a)(3)(D).

      Determination of disability under the Social Security Act requires a five step

analysis. 20 C.F.R. §§ 404.1520(b) & 416.920(a)(4). Specifically, the

                                         5
Commissioner must determine in sequence:

      whether the claimant: (1) is unable to engage in substantial gainful
      activity; (2) has a severe medically determinable physical or mental
      impairment; (3) has such an impairment that meets or equals a Listing
      and meets the duration requirements; (4) can perform his past relevant
      work, in light of his residual functional capacity; and (5) can make an
      adjustment to other work, in light of his residual functional capacity,
      age, education, and work experience.

Evans v. Comm’r of Soc. Sec., 551 F. App’x 521, 524 (11th Cir. 2014). 4 The

plaintiff bears the burden of proving that he was disabled within the meaning of the

Social Security Act. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005); see

also 20 C.F.R. § 404.704. The applicable “regulations place a very heavy burden

on the claimant to demonstrate both a qualifying disability and an inability to

perform past relevant work.” Id.

V. DISCUSSION

      Although not organized in this manner, Plaintiff essentially asserts three

claims of error by the ALJ: (1) the ALJ failed to accord proper weight to Plaintiff’s

treating physicians and failed to show good cause for discounting their opinions,

(doc. 11 at 25-29); (2) the ALJ erred in finding Plaintiff’s asthma does not meet

Listing 3.03, (id. at 36-37); and (3) the ALJ’s RFC finding is not supported by


4
  Unpublished opinions of the Eleventh Circuit Court of Appeals are not considered binding
precedent; however, they may be cited as persuasive authority. 11th Cir. R. 36-2.
                                            6
substantial evidence, is conclusory and violates SSR 96-8p, (id. at 30-36). The

court addresses each argument in turn and remands on the basis of the third

argument.

       A. Treating Physician Opinions

       Plaintiff’s first argument is that the ALJ erred in discounting the opinions of

her treating physician, Dr. McCain, and her treating psychiatrist, Dr. Feist. (Doc.

11 at 25-29). Plaintiff contends that the opinions of both doctors were well

supported by the medical records and should have been given substantial weight.

(Id. at 28).    Additionally, Plaintiff seems to argue that the ALJ did not clearly

articulate the reasons for giving less weight to her treating physicians.5 (Id. at 28-

29).

       A treating physician’s opinion “must be given substantial or considerable

weight unless ‘good cause’ is shown to the contrary.” Lewis v. Callahan, 125 F.3d

1436, 1440 (11th Cir.1997). The Eleventh Circuit Court of Appeals has stated that

“good cause” exists when the: (1) treating physician’s opinion was not bolstered by

the evidence; (2) evidence supported a contrary finding; or (3) treating physician’s

5
  In support of this argument, Plaintiff’s brief lists twelve cases where district courts have
remanded cases when an ALJ did not state the particular weight given to different medical
opinions. (Doc. 11 at 29). The brief does not discuss these cases at all or even attempt to apply
these cases to the facts presented by the record here. Regardless, these cases are inapplicable to
the record at hand because the ALJ clearly articulated the weight given to both Dr. McCain and
Dr. Feist, as well as the reasons for discounting their opinions.
                                                7
opinion was conclusory or inconsistent with the doctor’s own medical records.”

Phillips v. Barnhart, 357 F.3d 1232, 1240-41 (11th Cir. 2004). In rejecting a

medical opinion, the ALJ must clearly articulate his or her reasons for doing so.

Id. The court first addresses the opinion of Dr. McCain and then moves on the

opinion of Dr. Feist.

                1. Dr. McCain

         Although not abundantly clear by the argument presented in Plaintiff’s brief,

it seems that Plaintiff contends that the ALJ erred when she gave no weight to the

physical capacity form completed by Dr. McCain on September 23, 2016. (Doc.

11 at 28, R. 25, 555).          The one-page form describes Plaintiff’s condition as

“problems with her breathing due to worsening asthma requiring the use of

intermittent oral steroid[s].” (R. 555). The form describes the side effects Plaintiff

experiences from her medications are weight gain from the steroids and “may have

problems with fast heart rate.” (Id.). As far as limitations, Dr. McCain circled the

following on the form concerning Plaintiff’s physical capacities: Plaintiff can sit

for four hours, stand for less than 30 minutes, and would be expected to lay down,

sleep or sit with legs propped for four hours in an 8-hour day. 6 (Id.). It further


6
    Dr. McCain underlined “lying down” when answering this question. (R. 555).


                                               8
states Plaintiff would be expected to be off task 30% in an 8-hour day and would

miss 10 days in a 30-day period due to physical symptoms. (Id.). The form states

the limitations exist back to July 13, 2015, and are expected to last twelve or more

months.7 (Id.).

      The ALJ gave Dr. McCain’s opinion no weight for the following reasons:

       There is nothing in [Dr. McCain’s] medical records to indicate that the
       claimant would need to lie down for four hours during the day; no
       support in his treatment records that the claimant would be off task 30
       percent of the day, (i.e. no rational explanation why pulmonary issues
       would necessitate that); and no support in his treatment records that
       the claimant would miss ten days of work a week because of her
       impairments.

(R. 25). The court concludes that the ALJ has shown “good cause” for rejecting

Dr. McCain’s opinions expressed on the physical capacities form.

       First, the physical capacities form is a series of questions where Dr. McCain

circled responses or filled in provided blanks with absolutely no explanation for

the answers given. (R. 555). It is conclusory and has limited probative value.

Indeed, several courts have criticized “form reports” such as the one Dr. McCain

provided where a physician merely checks off a list of symptoms without

providing an explanation of the evidence that supports the decision. See Wilkerson
7
  Dr. McCain also checked that Plaintiff’s asthma met Listing 3.03 for both “chronic asthmatic
bronchitis” and “attacks in spite of prescribed treatment and requiring physician intervention
occurring at least once every 2 months or at least six times a year . . . .” Plaintiff discusses the
rejection of this opinion as a separate argument, (doc. 11 at 36-337), and the court does likewise.
                                                 9
ex rel. R.S. v. Astrue, 2012 WL 2924023, at *3 (N.D. Ala. July 16, 2012) (“form

report completed by Dr. Morgan and submitted by [plaintiff]’s counsel consisted of

a series of conclusory ‘check-offs’ devoid of any objective medical findings”);

Mason v. Shalala, 994 F.2d 1058, 1065 (3d Cir. 1993) (“Form reports in which a

physician’s obligation is only to check a box or fill in a blank are weak evidence at

best[.]”); Foster v. Astrue, 410 F. App’x 831, 833 (5th Cir. 2011) (holding use of

“questionnaire” format typifies “brief or conclusory” testimony); Hammersley v.

Astrue, 2009 WL 3053707, at *6 (M.D. Fla. Sept. 18, 2009) (“[C]ourts have found

that check-off forms . . . have limited probative value because they are conclusory

and provide little narrative or insight into the reasons behind the conclusions”).

     Second, the relevant treatment notes from Dr. McCain do not support such

limitations.   Instead, the notes show Plaintiff was diagnosed with asthma in

December 2012 and notes dating shortly before her onset date note a persistent

cough aggravated by allergens and that Plaintiff “had to quit her job due to fumes

at work.” (R. 503). After her onset date, Plaintiff saw Dr. McCain on a somewhat

routine basis and complained of shortness of breath, chest pain, exacerbations

caused by dry cough, seasonal changes, sore throat and nasal drainage. (See R.

531-37, 600, 655-60, 662-68, 670-76, 678-85, 695-701, 705-1, 714-20, 730-36).

There are no notations regarding asthma attacks, repeated hospitalizations, or

                                          10
other extreme breathing difficulties. (See id.). The treatment notes continually

advise Plaintiff to quit smoking, but there is no indication that Plaintiff took this

advice, despite her breathing difficulties. (Id.) Results of her examinations were

largely unremarkable, and Dr. McCain proscribed a routine course of treatment.

(See id.). Simply put, none of the medical records from Dr. McCain supports the

extreme limitations expressed in the medical source statement. As such, the court

finds that good cause exists to give the statement no weight.

              2. Dr. Feist

        Again, although not abundantly clear by the argument presented in

Plaintiff’s brief, it seems that Plaintiff contends that the ALJ erred when she gave

no weight to the mental health source statement signed by Plaintiff’s psychiatrist,

Dr. Feist, on March 16, 2016. (Doc. 11 at 28, R. 19, 24-25, 554). The one-page

form provides that Plaintiff had some limitations based on her mental health. (R.

554).    The form asks the person completing it to circle “yes or no” to the

following questions:

        • Can Ms. Rutledge understand, remember or carry out very short
          and simple instructions?
        • Can Ms. Rutledge maintain attention, concentration and /or pace
          for periods of at least two hours?
        • Can Ms. Rutledge perform activities within a schedule and be
          punctual within customary tolerances?
        • Can Ms. Rutledge maintain an ordinary routine without special

                                         11
           supervision?
       •   Can Ms. Rutledge adjust to routine and infrequent work changes?
       •   Can Ms. Rutledge interact with supervisors?
       •   Can Ms. Rutledge interact with co-workers?
       •   Can Ms. Rutledge maintain socially appropriate behavior and
           adhere to basis standards of neatness and cleanliness?

(Id.). The form signed by Dr. Feist circled “no” to every question. (Id.). It also

states that Plaintiff would be off-task 98% of an 8-hour day and that she would

miss 20-25 days a month due to her psychological symptoms. (Id.). The form

states the limitations existed back to July 13, 2015, and listed the side effects of

her medications as “headaches, dizziness, spinning sensation, drowsiness,

nervousness, anxiety, tiredness, increase sweating, dry mouth, nausea.” (Id.).

      The ALJ gave no weight to the opinion of Dr. Feist for multiple reasons.

First, the ALJ noted that it appeared that therapist Aundrea D. Swain, MS actually

completed the form and Dr. Feist merely signed and dated it. (R. 19; compare R.

553 and 554). The forms have the same handwriting and are “identical except for

the signatures.”8 (R. 19). The ALJ noted that the form lists side effects of

medication that are not addressed in the treatment notes. (Id.). As the ALJ

pointed out, Ms. Swain’s notes documented that Plaintiff had just started taking


8
 This is not completely accurate. The form signed by Dr. Feist lists a few additional side effects
of medications. (R. 553-54).


                                               12
prescribed medication at some unspecified point after February 16, 2016. (R. 19,

568). Then, in her next visit on March 16, 2016, Plaintiff said her medication was

helping with her anger, without mention of any side effects. (Id.). Additionally,

the ALJ found that “[t]here is virtually noting in the claimant’s treatment notes

from her three meetings with Ms. Swain and her initial meeting with Dr. Feist, as

described above, to support any of the claimant’s reported functional limitations.”

(Id.).

         The court concludes that the ALJ has shown “good cause” for rejecting the

mental health source statement signed by Dr. Feist. First, as the Commissioner

pointed out, Dr. Feist had only seen Plaintiff on one occasion at the time he signed

the mental health statement. 9 As such, at the time, he was not a true treating

physician, but more akin to a one-time examiner. The opinion of a one-time

examiner, however, is entitled to no deference. See McSwain v. Bowen, 814 F.2d

617, 619 (11th Cir. 1987); T.R.C. ex rel. Boyd v. Comm’r, Soc. Sec. Admin., 553 F.

App’x 914, 917 (11th Cir. 2014). Additionally, much like the form from Dr.

McCain, the mental health source statement is a series of yes or no questions with

absolutely no explanation for the answers given. (R. 554). It is conclusory and has

9
  The court agrees with the ALJ that Dr. Feist did not complete the form, but merely signed it. A
comparison of the two forms shows identical handwriting, and handwriting that is much more
legible than that of the treatment notes from Dr. Feist.
                                               13
limited probative value. See Wilkerson ex rel. R.S., 2012 WL 2924023, at *3;

Mason, 994 F.2d at 1065 (3d Cir. 1993); Foster, 410 F. App’x at 833;

Hammersley, 2009 WL 3053707, at *6 (“The ALJ may discount a treating

physician's opinion or report regarding an inability to work if it is unsupported by

objective medical evidence or is wholly conclusory.”)).

      Moreover, Dr. Feist’s treatment notes do not support the opinions stated in

the mental health source statement.              In the one visit before the form was

completed, on January 27, 2016, Plaintiff saw Dr. Feist at CED Mental Health

Center for depression. (R. 570). Dr. Feist noted that Plaintiff’s mood/affect was

depressed and anxious, she reported insomnia, her thought process was

circumstantial, and her thought content was obsessive. (Id.). However, he noted

that her insight was good, her behavior was appropriate, and her attention and

concentration were adequate.10 (Id.). Dr. Feist recommended counseling and

returning in one to three months. (Id.).

      In summary, and for the reasons discussed above, the court concludes that

the ALJ did not err in according no weight to the physical capacities form

completed by Dr. McCain and the mental health source statement signed by Dr.


10
  The handwritten notes are largely illegible but from what the court can glean, Plaintiff reported
serious family problems. (R. 570).
                                                14
Feist. The ALJ clearly articulated her reasons for rejecting the opinions and the

court agrees that neither opinion was supported by the treatment records.

      B. Listing 3.03

      Plaintiff also argues that the ALJ erred in finding that her asthma does not

meet or equal in severity Listing 3.03. (Doc. 11 at 36-37). Plaintiff bases this

claim solely on the opinion of Dr. McCain in the physical capacities form, who

opined that Plaintiff’s asthma met the listing. (Id.). As discussed in detail above,

however, the ALJ gave no weight to the opinions expressed by Dr. McCain on the

physical capacities form and the court has already found that substantial evidence

supports this determination.

      Regardless, there is no medical evidence in the record to support a finding

that Plaintiff’s asthma meets or equals Listing 3.03.                 The applicable Listing

3.03B,11 as correctly noted by the ALJ, requires three hospitalizations within a 12-

month period and at least 30 days apart, and each hospitalization must last at least

48 hours. 20 C.F.R. pt. 404, subpt. P, app’x 1. There is simply no evidence of

11
   The physical capacities form completed by Dr. McCain refers to an older version of Listing
3.03. (See R. 555). While the older version of the listing was applicable at the time Dr. McCain
completed the form, the revised version was in effect at the time of the ALJ’s decision. See
Revised Medical Criteria for Evaluating Respiratory System Disorders, 81 Fed. Reg. 37138-01,
2016 WL 3185335, at *37138 (June 9, 2016). The rule provides that “Federal courts will review
our final decisions using the rules that were in effect at the time we issued the decisions.” Id. at
*37139 n.3.


                                                15
exacerbations or complications resulting in three 48-hour hospitalizations during

the relevant time period.        As such, substantial evidence supports the ALJ’s

determination that Plaintiff’s asthma does not meet or equal in severity Listing

3.03.

        C. RFC Determination

        Plaintiff next argues that the RFC finding is not supported by substantial

evidence.12 (Doc. 11 at 30-32; Doc. 13 at 4-7). Specifically, she contends that the

RFC is conclusory and violates Social Security Ruling (“SSR”) 96-8p, 1996 WL

374184. (Id.). She also argues that the RFC is not supported by substantial

evidence because the ALJ posed an incomplete hypothetical to the vocational

expert, (id. at 33-34), and did not consider the side effects of Plaintiff’s

medications, (id. at 34). The Commissioner responds that the ALJ’s RFC finding

limiting Plaintiff to light work with extensive postural, environmental and mental

limitations is not conclusory, complies with SSR 96-8p, and is supported by

substantial evidence. (Doc. 12 at 16-19). After a close examination, the court

concludes that there is insufficient information in the records to find that


12
   Plaintiff’s citation to Thomason v. Barnhart, 344 F. Supp. 2d 1326 (N.D. Ala. 2004), for the
proposition that the RFC assessment is unsupported by substantial evidence because there was
no opinion evidence from a physician precisely matching the limitations in the RFC finding is
unpersuasive. The determination of a claimant’s RFC is an administrative determination left for
the Commissioner and not reserved for medical advisors. See 20 C.F.R. § 404.1546.
                                              16
substantial evidence supports the ALJ’s RFC determination regarding Plaintiff’s

mental impairments.

      SSR 96–8p regulates the ALJ’s assessment of a claimant’s RFC. Under

SSR 96–8p, the “RFC assessment must first identify the individual’s functional

limitations or restrictions and assess his or her work-related abilities on a function-

by-function basis. . . . Only after that may RFC be expressed in terms of exertional

levels of work, sedentary, light, medium, heavy, and very heavy.” SSR 96–8p at 1.

The regulation specifically mandates a narrative discussion of “the individual’s

ability to perform sustained work activities in an ordinary work setting on a regular

and continuing basis . . . and describe the maximum amount of each work-related

activity the individual can perform based on the evidence available in the case

record.” SSR 96–8p at 6.

      The Eleventh Circuit has held that, even when the ALJ could have been

“more specific and explicit” in his or her findings with respect to a plaintiff’s

“functional limitations and work-related abilities on a function-by-function basis,”

they nonetheless meet the requirements under SSR 96–8p if the ALJ considered all

of the evidence. Freeman v. Barnhart, 220 F. App’x 957, 959 (11th Cir. 2007);

see also Castel v. Comm’r of Soc. Sec., 355 F. App’x 260, 263 (11th Cir. 2009) (an

ALJ’s RFC finding is sufficiently detailed despite lacking an express discussion of

                                          17
every function if there is substantial evidence supporting the ALJ’s RFC

assessment). In addition, the ALJ is not required to “specifically refer to every

piece of evidence in his decision,” so long as the decision is sufficient to allow the

court to conclude that the ALJ considered the plaintiff’s medical condition as a

whole. See Dyer, 395 F.3d at 1211.

       Plaintiff does not complain about her RFC with regard to her physical

impairments. Instead, the focus is on her mental impairments. The ALJ included

Plaintiff’s anxiety disorder, PTSD and bipolar disorder as severe impairments. (R.

18). While the ALJ found that Plaintiff’s mental impairments did not meet the

paragraph B criteria13 to meet the applicable listing, she stated that the RFC

reflected the degree of limitations found in the paragraph B analysis. (R. 20-22).

In the Plaintiff’s RFC, however, the only limitation relating to these conditions is

that she “would be capable of performing simple, routine tasks in an environment

where there are only occasional workplace changes and where contact with

supervisors, co-workers or the general public is occasional.” (R. 22).




13
   “Paragraph B” refers to the listing criteria for mental disorders. Under “paragraph B,” the
claimant's mental impairment must result in at least two of the following: marked restriction of
daily living activities, marked difficulties in maintaining social functioning, marked difficulties
in maintaining concentration, or repeated episodes of decompensation, each of extended
duration. 20 C.F.R. Pt. 404, Subpt. P, App. 1, Listing 12.08.
                                                18
       The analysis by the ALJ with regard to her mental impairments and their

potential limitations on her ability to work, however, is not complete and does not

include a full picture of the evidence in the record. Although not necessarily

required, there is not a delineation regarding each severe mental impairment, but

instead the analysis is more general and the discussion of the different impairments

combined.       The severe mental impairments here, however, potentially could

require different limitations in their relation to her ability to work, and at least

requires some discussion of those differences.

       There is also little discussion of Plaintiff’s testimony and the treatment notes

regarding her auditory and visual hallucinations, 14 anger problems, 15 extreme

anxiety and paranoia, and the minimal progress with regard to her mental health

from late 2015 until the date of decision. (R. 563-86, 758-60). For instance, Dr.

14
  According to the treatment notes from Swain and Dr. Feist, Plaintiff experiences auditory and
visual hallucinations of her deceased sister. In her intake assessment, Plaintiff reported: “in 2006
she saw her sister laying dead where she was shot and killed. . . . very emotional because she
blames herself for her sister’s death. Sister called her to come and get her several times and she
was telling her she was on her way but never went and then received a call of the shooting and
when she arrived on the scene her sister was dead and she saw her.” (R. 581).
15
   For instance, Plaintiff testified that she has “a real bad behavior problem” and “used to go to
jail all the time for fighting.” (R. 53). She stated that she has probably been incarcerated 50
times and has “a lot” of convictions for assault. (R. 53-54). The ALJ did mention her arrest for
domestic violence in October 2015, but did so only to insinuate that the arrest was the impetus
for Plaintiff seeking mental health treatment. (R. 23). Plaintiff also reported that she was fired
from a number of jobs after verbal altercations with supervisors and other employees. (R. 59-
60).


                                                19
Feist’s March 2016 assessment of Plaintiff seems to signal a decline in the areas of

insight, attention and concentration, behavior (from “appropriate” to “agitated”),

and risk (from “moderate” to “high”). (R. 566, 570). He also notes her auditory

and visual hallucinations. (R. 566).         Instead, the ALJ focused on Plaintiff’s

missed appointments and her noncompliance with medication, but her (Plaintiff’s)

testimony gives some reasoning for this noncompliance. 16 Additionally, although

the ALJ noted that Plaintiff was prescribed medication by Dr. Feist, there is

absolutely no discussion of the three drugs - Neurontin, Cymbalta and Haldol - that

Plaintiff had been taking for over a year or their side effects, especially in

combination.    (R. 40-42, 566).      Further, although the ALJ noted “her initial

determination was not evaluated for a mental impairment by a State agency

psychiatrist or psychologist” because her application did not include her mental

impairment, the ALJ was free to order a consultative psychological exam to

develop the record when it is lacking.

      While the ALJ did discount Plaintiff’s subjective complaints regarding the

intensity, persistence, and limiting effects of her symptoms with regard to her




16
  Plaintiff testified that she could not afford her medication and she has to have help to
physically pick up the medications since she does not drive. (R. 43-44).


                                           20
mental impairments,17 there is simply not enough evidence for the court to

conclude that substantial evidence supports Plaintiff’s RFC regarding her mental

impairments. Instead, the court determines that a remand is necessary for the ALJ

to more closely evaluate Plaintiff’s severe mental impairments of anxiety disorder,

PTSD and bipolar disorder and their potential limitations on her ability to work.

VI. CONCLUSION

       For the reasons set forth above, the undersigned concludes that the decision

of the Commissioner is due to be reversed and remanded. An appropriate order

will be entered separately.

       DATED, this the 19th day of August, 2019.



                                            _________________________________
                                            JOHN E. OTT
                                            Chief United States Magistrate Judge




17
  The reasons stated by the ALJ include: (1) her medical records from another facility from 2012
until April 2017 do not note treatment for her mental health impairments and only reference a
screening for depression; (2) she did not allege a mental impairment in her application; and (3)
she did not seek mental health treatment until after being charged with domestic violence in
October 2015. (R. 23). The ALJ also noted her noncompliance with prescribed treatment in the
form of missing appointments and not taking medications, but admitted that “many details are
lacking.” (Id.).
                                              21
